DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexandra M. Hall (Applicant’s Attorney) on 2022 August 12.
The application has been amended as follows: 
Claim 1 is amended as follows:
1.	A system for using thermal energy storage for a building application, the system comprising:
	a plurality of particles;
	a silo;
	a heat pump configured to transfer heat to a first heat transfer fluid; [[and]]
	a first heat exchanger configured to operate in a charging mode and a discharging mode; 
	a conveyor configured to move at least some of the particles from the silo along a particle stream from the first heat exchanger to the silo;
	a phase change material positioned within the silo; and
	a particle cooler and a particle heater located along the particle stream downstream from the first heat exchanger, the particle heater and particle cooler configured to cool or heat at least some of the particles before said particles return to the silo; wherein:
	during the charging mode, the first heat exchanger is configured to receive at least some of the particles from the silo and facilitate heat transfer between said particles and the first heat transfer fluid 
	during the discharging mode, the first heat exchanger is configured to receive at least some of the particles from the silo and facilitate heat transfer between the said 
	the system is configured to exchange heat between at least some of the particles and the phase change material during the charging mode and during the discharging mode, and
	the system between the second heat transfer fluid and 

Claims 3, 5, 8-12, 15, 17-18, and 20 are replaced in their entirety with the following:
3.	The system of claim 1, wherein the first heat exchanger is at least one of a moving bed, a fluidized bed, or a shell and tube heat exchanger.
4.	CANCELED
5.	The system of claim 1, wherein the silo is a shipping container. 
6.	CANCELED
7.	CANCELED
8.	The system of claim 1, wherein the phase change material is at least one of a paraffin, a salt hydrate, a water-salt solution, or a paraffin salt.
9.	The system of claim 1, wherein the plurality of particles are at least one of silica, sand, ceramics, rock pellets, or concrete.
10.	The system of claim 1, wherein the first heat transfer fluid is at least one of glycol, water, air, hydrocarbon oils, or a refrigerant. 
11.	The system of claim 1, wherein the second heat transfer fluid is at least one of glycol, water, air, flue gas, hydrocarbon oils, or a refrigerant.
12.	The system of claim 1, wherein the heat pump is a chiller configured to cool the first heat transfer fluid.
13.	CANCELED
14.	CANCELED
15.	A method of using the system according to claim 1 to heat or cool a building application, the method comprising:
directing the first heat transfer fluid and at least some of the particles to the first heat exchanger;
storing the plurality of particles; and
sending the second heat transfer fluid and at least some of the particles to the first heat exchanger.
17.	The method of claim 15, wherein operating the heat pump comprises transferring heat from an ambient to the first heat transfer fluid.
18.	The method of claim 15, wherein operating the heat pump comprises removing heat from the first heat transfer fluid, wherein the heat pump is a chiller 
20.	The method of claim 15, wherein storing the plurality of particles comprises:
	conveying the plurality of particles to the silo, and
	transferring thermal energy to the phase change material positioned within the silo.

Claims 4, 6-7, and 13-14 are CANCELED
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“particle heater”
“particle cooler”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-3, 5, 8-12, and 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763